Citation Nr: 1724666	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mitral valve prolapse (also claimed as heart murmur).

2.  Entitlement to an initial compensable rating for chronic glomerulonephritis (also claimed as proteinuria).

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis.

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches. 

5.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood (claimed as depression and anxiety).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for the five issues on appeal and assigned initial ratings effective January 1, 2010.

Additional evidence was added to the claims file following issuance of the statement of the case in March 2012.  This evidence is not relevant to the two issues adjudicated herein.  38 C.F.R. § 20.1304(c).

The issues of sinusitis, migraine headaches, and adjustment disorder with mixed anxiety and depressed mood are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the grant of service connection, mitral valve prolapse has been characterized by a workload of 8-10 METs without evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.

2.  Since the grant of service connection, glomerulonephritis was not manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or hypertension at least 10 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 7099-7000 (2016).

2.  The criteria for an initial compensable rating for glomerulonephritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Code 7536 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA examination in August 2010.  The examination report is sufficient evidence for deciding the claims as it reflects sufficient consideration of the Veteran's prior and current medical history, and describes the disabilities in sufficient detail so that the Board's evaluations are fully informed.  Thus, VA's duty to assist has been met with respect to the issues decided herein.

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, "staged evaluations" may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Mitral valve prolapse (Heart murmur)

The Veteran's heart murmur is rated as mitral valve prolapse under Diagnostic Codes 7099-7000.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id. 

Under Diagnostic Code 7000, a 10 percent evaluation is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A January 2011 rating decision awarded service connection for mitral valve prolapse with an initial 10 percent rating, effective January 1, 2010.  The Veteran contends that she is entitled to a rating above 10 percent.  See, e.g., the Veteran's VA Form 9 dated April 2012.  

For the reasons set forth below, the Board finds that a rating of 10 percent, and no higher, is warranted.

Historically, the Veteran found to have a heart murmur in 1990.  In June 2003, she was found to have a mild systolic murmur and mitral valve prolapse, but declined medication as she believed her symptoms did not necessitate it.  

The post-service record does not reflect current treatment for mitral valve prolapse.  The Veteran was afforded a VA examination in August 2010 in connection with her current claim.

At the August 2010 examination, the Veteran reported being diagnosed with a heart murmur since 1993.  Review of records indicated the Veteran's heart murmur was documented in a pre-commissioning physical.  The Veteran denied experiencing any current symptoms of angina, shortness of breath, fatigue, dizziness, or syncope attacks.  She reported no congestive heart failure and no history of rheumatic heart disease.  She had no history of heart attacks and no surgery for her heart condition.  The Veteran was not receiving any treatment for her condition and reported that she does not experience any overall functional impairment from this condition.  A stress showed 5 METs when walking at 1.7 miles per hour, 6-7 METs when the speed was increased to 2.5 miles per hour, and 8-10 METs when the speed was increased to 3.4 miles per hour.  The Veteran was able to achieve the desired heart rate of 150 without resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Her blood pressure response was appropriate and the baseline ST segments were normal.  There were no changes to the ST segments during stress.  The test was negative by electrocardiogram (ECG) criteria.  X-rays of the Veteran's chest showed the heart and mediastinum to be unremarkable.

In consideration of this evidence, an evaluation in excess of the initial 10 percent rating is not warranted.  Specifically, the next higher rating of 30 percent is not warranted.  To garner a 30 percent rating, the Veteran would need to experience dyspnea, fatigue, angina, dizziness, or syncope with 5-7 METs, or present evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The records show the Veteran's heart murmur has been controlled for over 20 years.  She has had no heart attacks or surgery.  X-rays taken in August 2010 showed no cardiac hypertrophy or dilatation.  Most importantly, she did not display dyspnea, fatigue, angina, dizziness, or syncope with 7-10 METs.  There is no other competent evidence showing that the Veteran's disability is more severe than currently rated.  In sum, the initial rating of 10 percent is appropriate and the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Chronic Glomerulonephritis (Proteinuria)

The Veteran is seeking a compensable rating for her service-connected glomerulonephritis.  A January 2011 rating decision awarded service connection for glomerulonephritis with an initial noncompensable, 0 percent rating, effective January 1, 2010.  

The Veteran's glomerulonephritis is rated as under Diagnostic Code (DC) 7536.  38 C.F.R. § 4.115b (2016).  This diagnostic code directs the rater to evaluate this disability as renal dysfunction, which incorporates a hypertension evaluation under diagnostic code 7101.  See 38 C.F.R. § 4.115a (2016).

Regarding renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

Service treatment records show the Veteran has been diagnosed with proteinuria since her pre-commissioning physical.  

The Veteran was afforded a VA examination in August 2010.  The examiner stated that no etiology was discovered for the proteinuria and that it was diagnosed by a routine urinalysis.  The Veteran was the Veteran has no symptoms, no treatment, and no functional deficits from proteinuria.  In August 2010, clinical laboratory reports showed the Veteran had an albumin level of 4.6 g/dL, which fell into the reference range of 3.6-5.1 g/dL.  The urinalysis showed a presence of protein and RBC, but was absent of sugar, hyaline casts, and granular casts.  The examiner stated the Veteran did not have a history of hypertension and no records indicate the Veteran has ever been diagnosed with acute nephritis.

In April 2012, the Veteran submitted VA Form 9 in which she contended that she should have a higher rating based on her history that included large amounts of blood and protein in her urine.  

Based on the evidence, the Veteran is not entitled to a compensable rating for chronic glomerulonephritis (also claimed as proteinuria).  In order to warrant a compensable rating of 30 percent, the Veteran would need to exhibit symptoms of albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Her condition is well-documented, but she does not suffer from albumin and casts with a history of acute nephritis.  In the most recent lab tests, casts were not found and albumin levels were within normal range.  Notably, her protein levels were abnormal.  Also, no hyaline or granular casts were found and the August 2010 examiner found no edema.

In sum, a compensable rating is not warranted because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 10 percent for the Veteran's mitral valve prolapse is denied.

An initial compensable rating for chronic glomerulonephritis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

In regards to the issues of sinusitis and migraine headaches, review of the record reflects that additional evidence was added to the claims file following issuance of the statement of the case in March 2012.  This evidence includes lay statements from the Veteran (including a migraine diary) and clinical evaluation reports from private physicians.  A waiver of initial RO review was not submitted and therefore, the RO must consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).

The Veteran last underwent a VA examination in 2010.  Since that examination, the lay and medical evidence submitted suggests her sinus and migraine disabilities may have worsened in severity.  A new examination must be scheduled to assess the current severity of these disabilities.  The Veteran also indicated that she is receiving treatment from asthma and allergy specialists in the June 2017 statement.  On remand, any additional medical records should be obtained and associated with the claims file.

With respect to the claim for an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood, the Veteran submitted a VA Form 9 dated April 2012 and a June 2017 statement in which she asserted a worsening severity of her adjustment disorder since the last examination.  She cited examples such as difficulty understanding instructions and having difficulty completing simple or complex tasks, which led to consistently asking her supervisor to repeat instructions or directions.  She also forgot directions to places she had been to numerous times.

The last VA examination with respect to the Veteran's service-connected adjustment disorder was conducted in April 2010.  Therefore, the claim is remanded for a VA psychiatric examination to assess the current severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all sources of VA and non-VA treatment for her migraines, sinusitis, and adjustment disorder.  She is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records.  Also obtain updated VA treatment records.  All efforts to obtain identified records must be fully documented in the file.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Schedule an appropriate VA examination to assess the current severity of the Veteran's migraines, sinusitis, and adjustment disorder.  Copies of any letters sent to the Veteran regarding scheduling the VA examinations must be associated with the claims file.  The claims file must be made available to and be reviewed by the examiner(s).  All indicated studies and tests should be conducted.

The examiner should identify the nature and severity of all symptoms and manifestations.  The examiner should also comment on the Veteran's ability to function in an occupational environment.  A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

3.  Finally, readjudicate the appeal.  If any of the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


